Citation Nr: 1757633	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to compensable rating for left ear hearing loss disability.

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling prior to August 3, 2010, noncompensably disabling from August 3, 2010 to March 9, 2016, and 20 percent disabling from March 9, 2016 forward.  

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling prior to August 3, 2010, noncompensably disabling from August 3, 2010 to March 9, 2016, and 20 percent disabling from March 9, 2016 forward.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, in a March 2016 rating decision, the RO increased the evaluation of the peripheral neuropathy, right upper extremity (dominant) and the peripheral neuropathy, left upper extremity (non-dominant) each to 20 percent disabling, effective from August 31, 2007 to August 3, 2010, noncompensably disabling from August 3, 2010 to March 9, 2016, and 20 percent disabling from March 9, 2016 forward.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of his hearing has been associated with the record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran testified at his August 2015 hearing, when specifically asked by the undersigned VLJ, that he was not seeking a TDIU.  See August 2015 Hearing Transcript, p. 9.  As such, entitlement to TDIU will not be considered in this decision.

The Board remanded the issues on appeal for additional development in October 2015. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for left knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hearing impairment has been no worse than a Level I impairment on the left.

2.  For the period prior to August 3, 2010, the Veteran's diabetic peripheral neuropathy of the right upper extremity has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the musculo-spiral (radial)  nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

3.  For the period after August 3, 2010 to March 9, 2016, the Veteran's diabetic peripheral neuropathy of the right upper extremity has been manifested by a disability picture that was not productive of mild incomplete paralysis of the musculo-spiral (radial) nerve.  

4.  For the period after March 9, 2016, the Veteran's diabetic peripheral neuropathy of the right upper extremity has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the musculo-spiral (radial) nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

5.  For the period prior to August 3, 2010, the Veteran's diabetic peripheral neuropathy of the left upper extremity has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the musculo-spiral (radial)  nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  

6.  For the period after August 3, 2010 to March 9, 2016, the Veteran's diabetic peripheral neuropathy of the left upper extremity has been manifested by a disability picture that was not productive of mild incomplete paralysis of the musculo-spiral (radial) nerve.  

7.  For the period after March 9, 2016, the Veteran's diabetic peripheral neuropathy of the left upper extremity has been manifested by a disability picture that more nearly approximates no more than mild incomplete paralysis of the musculo-spiral (radial) nerve with symptoms of pain, paresthesias and/or dysesthesias, and numbness.  
CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a compensable rating for left ear hearing loss have not been met or approximated.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).

2.  For the period prior to August 3, 2010, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the right upper have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

3.  For the period from August 3, 2010 to March 9, 2016, the criteria for a compensable rating for peripheral neuropathy of the right upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

4.  For the period from March 9, 2016, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

5.  For the period prior to August 3, 2010, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

6.  For the period from August 3, 2010 to March 9, 2016, the criteria for a compensable rating for peripheral neuropathy of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).

7.  For the period from March 9, 2016, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8514 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Left Ear Hearing Loss

The Veteran is seeking a compensable rating for his service-connected left ear hearing loss.  The right ear is not service-connected.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two valid VA audiological examinations pertinent to the appeal period, August 2010 and October 2015.  

The results of the August 2010 audiological examination, as measured by a VA puretone audiometry test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
40
40
LEFT
10
10
20
50
70

Based on these results, the average puretone threshold was 25 decibels for the right ear and 37.50 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 100 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, and considering the right ear is not service connected, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  No assessment for functional impairment was made on this August 2010 VA audiological examination. 

The results of the October 2015 audiological examination, as measured by a VA puretone audiometry test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
60
60
LEFT
30
35
70
70
75

Based on these results, the average puretone threshold was 41.25 decibels for the right ear and 51.25 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, and considering the right ear is not service connected, the result is a Level I Roman numeral designation for the right ear and a Level I for the left ear.  As to functional impairment, the Veteran reported difficulty hearing when compared to his spouse, and in a room with many people, the Veteran cannot hear well, with the effect of poor social interactions. 

In this case, the audiological testing of record reflects that the Veteran has a Level I hearing impairment in the right ear and a Level I hearing impairment in the left ear. When the Level I and I designations are mechanically applied to Table VII, the result is a 0 percent, or noncompensable, rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 345.  None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The October 2015 VA examiner noted the Veteran reported difficulty hearing and the resulting effect of poor social interactions.  Thus, the functional impact of the Veteran's hearing loss was considered by the VA examiner.  No other medical evidence concerning the Veteran's bilateral hearing loss, specifically valid audiograms, is of record for the period on appeal.  The Board is cognizant that other hearing examinations during the period on appeal are present in the Veteran's claims file, but they do not meet the VA standards per 38 C.F.R. § 4.85 to be used for rating purposes.  See Lendenmann.

The Board has considered the Veteran's lay statements, in which he contends difficulty hearing generally, and difficulty understanding speech during conversations. Further, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the two VA audiological examinations, which indicates that the Veteran's left ear hearing loss is at his assigned noncompensable rating for the period on appeal. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an increased rating in excess of 0 percent for left ear hearing loss for this period is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the period on appeal for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Peripheral Neuropathy of the Right and Left Upper Extremities

The Veteran seeks increased ratings for his peripheral neuropathy of the right upper extremity and the left upper extremity, each evaluated as 20 percent disabling prior to August 3, 2010, noncompensably disabling from August 3, 2010 to March 9, 2016, and 20 percent disabling from March 9, 2016 forward.  

Neurological conditions are rated pursuant to 38 C.F.R. § 4.124a.  A rating is assigned based on the particular nerve involved and whether the disability is manifested by neuritis, neuralgia and/or incomplete or complete paralysis of the particular nerve involved.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

38 C.F.R. § 4.124 provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

The Veteran's upper extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8514, which provides ratings for paralysis of the musculospiral (radial) nerve.  38 C.F.R. § 4.124a.  Disability ratings of 20, 30 and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the radial nerve of the major extremity.  Disability ratings of 20, 20 and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the radial nerve of the minor extremity. A disability rating of 70 percent (major) or 60 percent (minor) is warranted for complete paralysis of the musculo-spiral (radial) nerve.  38 C.F.R. § 4.124a , Diagnostic Code 8514.

Disease of the sciatic nerve can also be rated under Diagnostic Code 8614 for neuritis and Diagnostic Code 8714 for neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with ulnar nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Neither the Rating Schedule nor the regulations provide definitions for words such as "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

March 2011 Rating Decision and Staged Ratings

The Veteran's representative noted in his September 2017 appellate brief that the reduction of the bilateral upper extremity peripheral neuropathy ratings in the March 2011 rating decision, from 10 percent disabling to noncompensable, was improper.  By way of background, the Veteran was granted service connection for peripheral neuropathy of the right and left upper extremities each in a May 2008 rating decision with an initial rating of 10 percent disabling effective from the date of claim of August 31, 2007, originally using Diagnostic Code 8716.  The Veteran received a VA examination for his peripheral neuropathy of the right and left upper extremities in August 2010.  In a March 2011 rating decision, based on that August 2010 examination, the RO decreased the evaluation of the peripheral neuropathy of the right and left upper extremities to noncompensable, effective from August 3, 2010, because of the August 2010 examination results showed improvement in the peripheral neuropathy of the right and left upper extremities.

While the Veteran has asserted through his representative that his reduction from 10 percent disabling to noncompensable for his upper extremity peripheral neuropathy was not proper, the Board finds the March 2011 rating decision did not effectuate a reduction but rather a staged rating made coincident with the medical evaluation of that time.  If the evidence showed that the severity of the Veteran's disability was different at distinct times, "staged" or separate ratings could be assigned for separate periods of time, based on the facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (requiring consideration of staged ratings in increased ratings cases); see also 38 C.F.R. §§ 3.400, 3.500.  The Veteran had undergone a VA examination in August 2010 to assess his upper extremity peripheral neuropathy.  At that time, the medical examiner determined the Veteran's current examination his peripheral neuropathy of the upper extremities was normal and asymptomatic, and therefore the RO reduced the evaluation for each upper extremity peripheral neuropathy to noncompensable as noted above.  There is no prejudice as the Veteran as no notice was required, no reduction in total disability compensation occurred, and ultimately the Veteran was assigned more favorable evaluations for his recharacterized upper extremity peripheral neuropathy disabilities, as will be discussed further below. 

The Board finds that the reduction of the rating to noncompensable effective August 3, 2010 for the upper extremities peripheral neuropathy by the March 2011 rating decision was proper.  The Veteran underwent a VA examination to assess his condition in August 2010.  Any change in evaluation is subject to the provisions of 38 C.F.R. § 3.105(e).  Here, the RO was not required to notify the Veteran of the rating reduction in accordance with 38 C.F.R. § 3.105(e) because the reduction did not result in a reduction or discontinuance of compensation payments currently being made.  

Finally, prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Here, the Board observes that the August 2010 VA examination for the Veteran's diabetes mellitus type II and associated peripheral neuropathy of the upper extremities noted that improvement had occurred in the peripheral neuropathy of the upper extremities, and therefore, the Board finds that the staged rating for the upper extremities peripheral neuropathy established by the March 2011 rating decision was proper at the time.  In so finding, the Board notes the medical evidence indicates the level of disability had improved at the time of the reduction. See 38 C.F.R. § 3.105(e); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Medical Evidence of Peripheral Neuropathy of the Upper Extremities

The first diagnostic indications of peripheral neuropathy of the upper extremities came about in May 2006 when the Veteran sought treatment in a military medical clinic for his now-service-connected diabetes mellitus type II.  The examination noted a tingling and burning sensation in the hands and feet, and the examiner also noted touch, pain, and vibration sensation were decreased in the upper and lower extremities.  Reflexes were impaired.  Muscle strength was maintained in both upper extremities.  Pulses were within normal limits.  A formal diagnosis was made of mild peripheral neuropathy, both upper and lower extremities. 

At the time, the RO assigned an evaluation of 10 percent is assigned for incomplete paralysis of finger and wrist movements which is mild, using Diagnostic Code 8716, neuralgia of the ulnar nerve.  A higher evaluation of 30 percent is not warranted unless evidence demonstrates incomplete paralysis of finger and wrist movements which is moderate. There is no evidence of moderate incomplete paralysis of the fingers and wrist movements to warrant the next higher evaluation.

The Veteran was provided a VA examination for diabetes in August 2010.  Evaluation of the Veteran's peripheral neuropathy of the upper extremities occurred as part of this examination.  The examiner noted treatment at a military medical facility in April 2010 that recorded the Veteran had decreased sensation bilaterally in the metacarpal heads for both upper extremities.  This examiner noted both the right and the left upper extremities had normal reflexes, normal vibrations, normal pinprick, normal position sensation, and normal touch with no evidence of dysesthesias.  The motor examination found active movement against full resistance in the Veteran's elbow, wrist, and fingers.  This examiner noted he found no evidence of upper extremity neuropathy during this examination.

In March 2016, the Veteran received a VA examination for his peripheral neuropathy of the upper extremities.  The examiner noted the upper extremity peripheral neuropathy had progressed, with numbness and tingling in the hands along with a "pins and needles" sensation.  Sense of touch was evident in the hands and fingers.  The examiner documented the upper extremities as each having mild, constant pain, with mild paresthesia but no numbness.  Muscle strength and range of motion were within normal limits for both upper extremities.  Deep tendon reflexes were normal and light touch/monofilament testing was normal as well for the shoulders and forearms.  However, there was decreased light touch sensation noted for the hands and fingers on each side.  Position sense and cold sensation testing was normal but vibration sense was decreased for each upper extremity.  No muscle atrophy was noted and there were no trophic changes noted.  The examiner characterized each upper extremity as having mild, incomplete paralysis.  In the March 2016 rating action following this examination, the RO recharacterized the Veteran's peripheral neuropathy of the upper extremities under Diagnostic Code 8514, musculo-spiral (radial) nerve.

After review of the evidence, lay and medical, the Board finds that for the rating period prior to August 3, 2010, the Veteran's peripheral neuropathy of the bilateral upper extremities is mild in degree, with regard to pain, paresthesia, numbness, and incomplete paralysis. Therefore, for this period, ratings of 20 percent are warranted for each right and left upper extremity peripheral neuropathy. A higher rating of 30 percent for the dominant side is not warranted unless the level of incomplete paralysis is moderate.  For the non-dominant, or minor side, an assessment of moderate incomplete paralysis still warrants a 20 percent rating.

After August 3, 2010, based on the results of the VA examination provided that day, there were no neurological deficits, and motor testing revealed active movement against full resistance in your elbows, wrists, and fingers.  The examiner considered the Veteran to be asymptomatic of his bilateral upper extremities peripheral neuropathy at this examination.  This examination shows entitlement to a noncompensable evaluation for the Veteran's peripheral neuropathy, both right and left each upper extremity, based on asymptomatic incomplete paralysis of the major extremity.  A higher evaluation of 20 percent is not warranted unless the nerve damage is mild for either the dominant (major) or non-dominant (minor) side.

The Board notes the provision of 38 C.F.R. § 4.31:  in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent, or noncompensable, evaluation shall be assigned when the requirements for a compensable evaluation are not met. 

After March 9, 2016, the Veteran's demonstrated median nerve and musculo-spiral nerve (radial nerve) (rated as all radicular groups) to be indicative of mild, incomplete paralysis for each upper extremity.  For the dominant (major) and non-dominant (minor) extremities each, this warrants a 20 percent evaluation.  A higher evaluation of 30 percent is not warranted for the dominant upper extremity unless the nerve damage is moderate. 

The evaluation of 20 percent is assigned for findings equivalent to incomplete paralysis which is mild.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory the rating should be for the mild, or at most the moderate degree. A higher evaluation of 30/20 (major/minor) percent is not warranted as the evidence does not show findings equivalent to incomplete paralysis (with more than sensory involvement) which is moderate.

At no time has there been moderate or severe incomplete paralysis of either upper extremity.  The VA examinations in August 2010 and March 2016 specifically note that atrophy is not present, which is a symptom associated with severe incomplete paralysis.  The Veteran can still use his upper extremities and has definite feeling in his hands and fingers throughout all rating periods. 38 C.F.R. § 4.124a , Diagnostic Code 8514.

Accordingly, an increased rating in excess of 20 percent prior to August 3, 2010, in excess of a noncompensable evaluation after August 3, 2010 to March 9, 2016, and in excess of 20 percent after March 9, 2016 for either upper extremity peripheral neuropathy is not warranted as the preponderance of the evidence is against the claim.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation for the Veteran's right and left upper extremity peripheral neuropathy other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Neither the Veteran nor his representative has raised any other issues concerning the right and left upper extremity peripheral neuropathy, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an increased rating in excess of a noncompensable evaluation for left ear hearing loss is denied.

A disability rating in excess of 20 percent prior to August 30, 2010, in excess of 0 percent after August 30, 2010 to March 9, 2016, and in excess of 20 percent from March 9, 2016 onward, for the peripheral neuropathy of the right upper extremity is denied.

A disability rating in excess of 20 percent prior to August 30, 2010, in excess of 0 percent after August 30, 2010 to March 9, 2016, and in excess of 20 percent from March 9, 2016 onward, for the peripheral neuropathy of the left upper extremity is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). Here, the Veteran is service connected for, inter alia, left knee degenerative joint disease, under Diagnostic Codes (DC) 5003-5257.  The Board also notes the Veteran is service connected for limitation of extension for the same left knee under DC 5261, which is not under appeal at this time.

The Veteran's claim for an increased rating for his left knee degenerative joint disease disability has not been evaluated in a VA examination suitable for rating purposes since March 2016.  Since the Veteran's left knee disability claim was last adjudicated, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examination in March 2016; accordingly, further VA examination is warranted.

Additionally, the United States Court of Appeals for Veterans' Claims (Court) recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his claimed left knee disabilities.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disabilities, to include the left knee degenerative joint disease. The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected left knee disabilities, to include orthopedic and neurologic manifestations.

The VA examiner should conduct, consistent with 38 C.F.R. § 4.59, range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The testing should also include the right knee.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


